THE THIRTEENTH COURT OF APPEALS

                                    13-14-00630-CV


                                 Anthony Paul Troiani
                                           v.
                                Christine Yvette Troiani


                                    On appeal from the
                     444th District Court of Cameron County, Texas
                           Trial Cause No. 2013-DCL-4275-H


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and rendered

in part and affirmed in part. We REVERSE that part of the judgment ordering appellant

to pay the costs for the parties’ minor son D.T. to attend private school for the 2014-

2015 school year including extracurricular activities and RENDER judgment that

appellee take nothing on her claim to modify child support. We otherwise AFFIRM the

trial court’s judgment. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

September 8, 2016.